DETAILED ACTION

Status of Claims

This action is in reply to the amendment filed on 25 February 2022.
Claims 2-21 have been previously added.
Claim 1 has been previously canceled.
Claims 2, 7-9, 12, 17-19 and 21 have been amended.
Claims 2-21 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
The Examiner respectfully rescinds the 35 U.S.C. § 112 (pre-AIA ), second paragraph rejection of claims 2-21 in view of the claimed amendments. 
The Examiner respectfully rescinds the 35 U.S.C. § 103 rejection of claims 2-21 in view of the claimed amendments.  Specifically, the claims added disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it constituted a continuation-in-part of the prior application which priority was the date of filing (01 October 2020). The amendments removed the added disclosure not presented in the prior application and benefit to the prior application priority was awarded to the current claims.
The Examiner respectfully rescinds the nonstatutory double patenting rejection in view of the filed Terminal Disclaimer.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards detecting volatility, monitoring volatility and delaying trades when volatility is detected. More specifically, the Applicants claim a system, method and computer product for or processing electronic trading quote or order messages received from client computers electronically communicating with the electronic exchange system, comprising: a hardware processor; and a memory; wherein the hardware processor and the memory are configured to implement a matching data manager and a system state control data manager to perform operations that include: the matching data manager matching electronic trading quote or order messages based on trade matching parameters; and the system state control data manager imposing on the electronic exchange system a first system state having a first time period during which received electronic trading quote or order messages are not matched by the matching data manager; the matching data manager storing, during the first time period, the received electronic trading quote or order messages in memory for possible later matching by the matching data manager after the first time period ends; the system state control data manager: (i) determining a first electronic trading volatility data value based one of the trade matching parameters; (ii) determining a second electronic trading volatility data value based on the one trade matching parameter; (iii) calculating a volatility parameter of the one trade matching parameter based on a difference between the first electronic trading volatility data value and the second electronic trading volatility data value; (iv) comparing the volatility parameter to a threshold value; (v) extending the first time period of the first system state by a time delay when the volatility parameter equals or exceeds the threshold value; and (vi) changing the electronic exchange system to a second system state after the first time period ends when the volatility parameter is less than the threshold value; and the matching data manager, during the second system state, matching stored electronic trading quote or order messages for the one trade matching parameter. 
Furthermore, Banke [US 8,660,936 B1] discloses “The disclosed embodiments relate to mechanisms to rapidly detect and respond to situations where a market is not operating in a fair and balanced manner or otherwise where the market value is not reflective of a true consensus of the value of the traded products among the market participants. In particular, the disclosed embodiments continually scan for, rapidly detect and respond to extreme changes, either up ("spike") or down ("dip") in the market, such as a "flash crash," where a precipitous market move occurs. Generally, the disclosed embodiments determine when a market for a particular product moves too quickly in too short of period of time, e.g. the velocity of the market exceeds a defined threshold limit.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest the system state control data manager: (i) determining a first electronic trading volatility data value based one of the trade matching parameters; (ii) determining a second electronic trading volatility data value based on the one trade matching parameter; (iii) calculating a volatility parameter of the one trade matching parameter based on a difference between the first electronic trading volatility data value and the second electronic trading volatility data value; (iv) comparing the volatility parameter to a threshold value; (v) extending the first time period of the first system state by a time delay when the volatility parameter equals or exceeds the threshold value; and (vi) changing the electronic exchange system to a second system state after the first time period ends when the volatility parameter is less than the threshold value; and the matching data manager, during the second system state, matching stored electronic trading quote or order messages for the one trade matching parameter.
For these reasons claims 2, 12 and 21 are deemed to be allowable over the prior art of record, and claims 3-11 and 13-20 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gary 6,618,707 B1 discloses an automated exchange for securities that employs an automated opening process to assure that orders entered on an opening are executed at a fair price and that opening quotations accurately reflect the market interests. The exchange provides a process that provides an equitable price for market orders by preventing orders received within a short period of time from being traded at varying prices. The delay introduced by the fast market process also serves to dampen price fluctuations. 
Amburn US 7,356,499 B1 discloses “A system and method for buying and selling securities based on volatility and liquidity rather than other fundamentals is demonstrated. The invention teaches applying system circuit breakers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619